On March 20,2012, the Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA, imposition of sentence is suspended for a period of Three (3) years, credit for time served 74 days; for Count II: Criminal Possession of Drug Paraphernalia, a misdemeanor, in violation of Section 45-10-103, MCA, Six (6) months to Missoula County Detention Center, 110 days *47suspended, concurrent with the sentence imposed on Count I; for Count IQ: Theft, a felony, in violation of Section 46-6-301(8), MCA, imposition of sentence is suspended for a period of Three (3) years; and for Count IV: Solicitation of Criminal Distribution of Dangerous Drugs-Narcotic or Opiate, a felony, in violation of Sections 45-4-101 and 45-9-101(2), MCA, imposition of sentence is suspended for a period of Three (3) years; Counts I, III and IV shall run consecutive to each other and consecutive to the sentence imposed in Cause No. DC-11-598; and other terms and conditions given in the Judgment on March 20,2012.
DATED this 29th day of April, 2014.
On July 2, 2013, the sentence imposed on March 20, 2012 was revoked. The Defendant was sentenced for Count I: Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102(1), MCA, Five (5) years to Montana Women’s Prison, the Court recommends placement in any and all drug treatment and mental health programs that are appropriate, receive credit for time served 413 days; consecutive to the sentence imposed in Cause No. DC-11-598; for Count II: Theft, a felony, in violation of Section 45-6-301(8), MCA, Ten (10) years with Ten (10) years suspended, consecutive to the sentence imposed on Count I; and for Count IV: Solicitation of Criminal Distribution of Dangerous Drugs-Narcotic or Opiate, a felony, in violation of Sections 45-4-101 and 45-9-101(2), MCA, Twenty (20) years with Twenty (20) years suspended, consecutive to the sentence imposed on Count I and concurrent with the sentence imposed on Count HI; and other terms and conditions given in the Judgment on July 2, 2013.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.